


EXHIBIT 10.4




PERFORMANCE STOCK UNIT AGREEMENT
PURSUANT TO THE
NYSE EURONEXT OMNIBUS INCENTIVE PLAN


This Agreement (this “Agreement”), entered into as of February 6, 2013, by and
between NYSE Euronext (together with its successors or any acquirer, including
the Acquirer (as defined in Section 2(d)(ii) below)), the “Company”) and Duncan
Niederauer (the “Participant”).
WITNESSETH:
WHEREAS, the Company has adopted the NYSE Euronext Omnibus Incentive Plan (the
“Plan”), which is administered by the committee appointed by the Company’s Board
of Directors (the “Committee”); and
WHEREAS, pursuant to Section 9.1 of the Plan, the Committee may grant
performance stock units to the Participant, as an Eligible Employee.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Grant of Performance Stock Units.
Subject to the restrictions and other conditions set forth herein and in the
Plan, the Committee has authorized this grant of performance stock units
(“PSUs”) in the amount of 85,179 PSUs (the “Grant Date Amount”) to the
Participant on February 6, 2013 (the “Grant Date”).
2. Vesting and Distribution Schedule.
(a)    Vesting Generally. The PSUs shall vest to the extent that both the
“Service Condition” and the “Performance Condition” are satisfied as of the
“Measurement Date” (as such terms are defined below). For the avoidance of
doubt, if no percentage of either the Performance Condition or Service Condition
is satisfied as of the Measurement Date, the PSUs shall not vest and shall be
forfeited in their entirety without any payment to the Participant.
(b)    Service Condition. Subject to Section 2(f), the Service Condition shall
be satisfied (fully or on a pro rata basis, as applicable) as of the first to
occur of the following in clauses (i), (ii) and (iii):
(i)    The Service Condition shall be fully satisfied as of December 31, 2015
(the “Measurement Date”); provided that the Participant has not experienced a
Termination at any time prior to the Measurement Date.
(ii)    Upon Termination of the Participant as a result of Disability, death or
an Involuntary Termination, in each case at any time prior to the Measurement
Date, a percentage of the Service Condition shall be satisfied as of the date of
such Termination, as applicable, which percentage shall equal (x) the number of
days during the period commencing on January 1, 2013 (the “Start Date”) and
ending on the date of such Termination, divided by (y) the number of days during
the period commencing on the Start Date and ending on the Measurement Date, and
multiplied by (z) 100, and the remaining percentage of the Service Condition
thereafter shall not be eligible to be satisfied.
(iii)    Upon a Termination of the Participant as a result of a Retirement at
any time prior to the Measurement Date, the Service Condition shall be fully
satisfied as of the date of such Termination.
(iv)    Upon a Termination of the Participant at any time prior to the
Measurement Date for any reason other than as a result of an Involuntary
Termination, Disability, death or Retirement, the PSUs shall be forfeited in
their entirety without any payment to the Participant.
“Involuntary Termination” shall have the meaning assigned to such term (or a
like term including, without limitation, a termination of employment by the
Company without “cause” or by the Participant for “good reason”) in an
employment agreement entered into between the Participant and the Company or an
Affiliate that is in effect as of the date of such Termination (the “Employment
Agreement”), or if no such agreement is in effect as of the date of such
Termination, shall mean the Termination of the Participant by the Company or an
Affiliate, without Cause, including (without limitation) pursuant to a formal
division, department or organization-wide reduction in force. If, upon the
Participant’s Termination, the Participant does not have an employment agreement
with the Company or an Affiliate that defines Involuntary Termination, each of
the Committee (or, following the Merger Closing (as defined in Section 2(d)(ii)
below), any successor to the Committee or any committee of the Acquirer) and the
Company’s senior Human Resources officer (and any designee thereof) shall have
the discretion to determine whether the Participant’s employment has been
terminated pursuant to an Involuntary Termination for purposes of the Plan and
this Agreement. Such decision shall be final and binding on the Participant, the
Company, its Affiliates and all of their respective successors and assigns.
(c)    Performance Condition. Subject to the Payout Cap (as defined below), if
as of the Measurement Date:

    

--------------------------------------------------------------------------------




(i)    “Company TSR” equals “S&P 500 TSR” (as such terms are defined below),
100% of the Performance Condition will be satisfied as of such date;
(ii)    Company TSR exceeds S&P 500 TSR, then the percentage of the Performance
Condition that will be satisfied as of such date will equal the sum of (x) 100%
plus (y) 1% (or part thereof, rounded to two decimal places) for each percentage
point (or part thereof) by which Company TSR exceeds S&P 500 TSR; provided that
in no event shall the percentage of the Performance Condition that is satisfied
exceed 200%; and
(iii)    Company TSR is less than S&P 500 TSR, then the percentage of the
Performance Condition that will be satisfied as of such date will equal (x) 100%
minus (y) 1% (or part thereof, rounded to two decimal places) for each
percentage point (or part thereof) by which Company TSR is less than S&P 500
TSR; provided that in no event shall any percentage of the Performance Condition
be satisfied if Company TSR is more than 25 percentage points less than S&P 500
TSR.
The following terms shall have the following meanings:
“Company TSR” means (x) the End Price of a share of Common Stock minus the Start
Price of a share of Common Stock, divided by (y) such Start Price and multiplied
by (z) 100, assuming for such purpose the reinvestment in shares of the pre-tax
value of the dividends, if any, paid on such share for any dividend record dates
that occur during the period beginning on the Start Date and ending on the
Measurement Date.
“Start Price” means the average of the Fair Market Value of a share of Common
Stock on each of the 30 trading days ending with the last trading day preceding
the Start Date.
“End Price” means the average of the Fair Market Value of a share of Common
Stock on each of the 30 trading days ending with the Measurement Date or, if the
Measurement Date is not a trading day, the last trading day preceding the
Measurement Date.
“S&P 500 TSR” means total shareholder return for the S&P 500 for the period
beginning on the Start Date and ending on the Measurement Date, as reflected in
the S&P 500 Total Return Index as reported by Bloomberg.
The Committee shall adjust equitably the Start Price and/or the End Price, as
calculated in accordance with the definitions thereof set forth above, to
reflect any corporate transaction or event set forth in Section 4.2(b) of the
Plan that affects a share of Common Stock if such adjustment is appropriate to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Award.
(d)     Change of Control. Notwithstanding the provisions of Sections 2(b) and
(c), in the event of a Change of Control, the provisions of this Section 2(d)
shall apply:
(i)    In the event of a Change of Control other than the Merger Closing, the
Committee shall determine, in its sole and equitable discretion, whether the
PSUs shall (x) fully or partially vest or (y) be continued, assumed, cancelled
in consideration of a cash payment or have new rights substituted therefor.
(ii)    On the closing (the “Merger Closing”) of the transactions contemplated
by the Amended and Restated Agreement and Plan of Merger by and among the
Company, IntercontinentalExchange, Inc., IntercontinentalExchange Group, Inc.
(the “Acquirer”), Braves Merger Sub, Inc. and Baseball Merger Sub, LLC, dated as
of March 19, 2013 (as may be amended from time to time, the “Merger Agreement”),
(x) the Performance Condition will be deemed satisfied at the percentage equal
to the greater of (A) 100% and (B) the percentage that would have been satisfied
as of the Merger Closing based on the level of actual attainment of the
Performance Condition, assuming for such purpose that the Measurement Date was
the last day of the month ending prior to the month in which the Merger Closing
occurs, and (y) the PSUs will remain subject to the Service Condition through
the regularly scheduled Measurement Date in accordance with the terms of this
Agreement.
(e)    Distribution. As soon as practicable after the Measurement Date, the
Committee shall determine the number of PSUs, if any, that vested as of such
date in accordance with this Section 2, which number shall equal the product of
(x) the percentage of the Service Condition that was attained as of such date
(which for the avoidance of doubt shall in no event exceed 100%), multiplied by
(y) the percentage of the Performance Condition that was attained as of such
date (which for the avoidance of doubt shall in no event exceed 200%) multiplied
by (z) subject to Section 12, the Grant Date Amount. For each PSU, if any, that
vests in accordance with the preceding sentence, the Company shall distribute to
the Participant one share of Common Stock (such shares, collectively, the “PSU
Shares”) as soon as practicable after the Measurement Date (and in all events
not later than 60 days after such date); provided, however, that subject to
Section 12, if the PSUs vest prior to the date that the Company’s shareholders
approve an amendment to the Plan that would permit the PSUs to be settled in
shares of Common Stock, the PSUs shall entitle the Participant to receive an
amount in cash (the “Cash Amount”) equal to the Fair Market Value of the PSU
Shares that otherwise would have been delivered to the Participant on the
applicable vesting date (which value, for purposes of clarity, shall be
determined based on the last sales price reported for the Common Stock on such
vesting date, or if such vesting date is not a trading day, on the first trading
day following such vesting date) in accordance with the terms of the Plan and
this Agreement. Any PSUs that do not vest in accordance with this Section 2
shall be forfeited without any payment to the Participant. No fractional shares
shall be delivered under this Agreement, and so any fractional share that may be
payable shall be rounded to the nearest whole share. Notwithstanding the
foregoing, in no event shall the Fair Market Value of the PSU Shares (or, if
applicable, the Cash Amount) that are delivered under this Section 2(e) exceed
$6,000,000 as of the Measurement Date (the “Payout Cap”).

2
    
    

--------------------------------------------------------------------------------




(f)    Release. Upon a Termination of the Participant as a result of an
Involuntary Termination or Retirement, the Participant’s entitlement, if any, to
distribution of the PSU Shares (or, if applicable, the Cash Amount) in
accordance with Section 2(e) shall be subject to (x) any requirement set forth
in the Employment Agreement to execute and not revoke a release of claims or (y)
if no such agreement is then in effect, the Participant’s execution and
non-revocation (not later than 60 days after such Termination) of a legally
sufficient release in a form then to be provided by the Company.
3. Rights as a Stockholder; Transferability.
The Participant shall have no rights as a stockholder with respect to the PSU
Shares, if applicable, unless and until the Participant has become the holder of
record upon distribution of such Shares. Adjustments shall be made for dividends
in cash or other property, distributions or other rights with respect to the
PSUs or, if applicable, the PSU Shares only to the extent expressly provided in
the Plan. Unless and until the PSU Shares, if applicable, are distributed to the
Participant, such PSU Shares shall not be Transferable by the Participant.
4. Withholding.
The Participant shall pay, or make arrangements to pay, in a manner satisfactory
to the Company, an amount equal to the amount of all applicable federal, state
and local or foreign taxes that the Company is required to withhold at any time
with respect to the PSUs and the PSU Shares (or, if applicable, the Cash
Amount), including by the Company withholding a number of PSU Shares, if
applicable, to be delivered hereunder, or an amount in cash (including from the
Cash Amount, if applicable), necessary to satisfy the minimum withholding
obligations based on the Fair Market Value of such PSU Shares, if applicable, on
the delivery date. In the absence of such arrangements, the Company or one of
its Affiliates shall have the right to withhold such taxes from the
Participant’s normal pay or other amounts payable to the Participant to the
extent permitted under applicable law. In addition, any statutorily required
withholding obligation may be satisfied, in whole or in part, at the
Participant’s election, in the form and manner prescribed by the Committee,
including by delivery of shares of Common Stock (including, if applicable, PSU
Shares).
5. Controlling Provisions.
Except as otherwise expressly provided herein, this Agreement is subject to all
of the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. The Plan is incorporated herein by
reference. Capitalized terms in this Agreement that are not otherwise defined
shall have the same meanings as set forth in the Plan. If and to the extent that
this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, this Agreement shall control. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.
6. Amendment; Section 409A of the Code.
To the extent applicable, the Board or the Committee may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Agreement to comply with Section 409A of the Code or any other applicable law
and may also amend, suspend or terminate this Agreement subject to the terms of
the Plan; provided that no such amendment shall impair the Participant’s rights
hereunder without his prior written consent. While the Company does not
guarantee any particular tax treatment with respect to the PSUs and the PSU
Shares (or, if applicable, the Cash Amount), payment of the PSU Shares (or, if
applicable, the Cash Amount) is intended either to qualify as a “short-term
deferral” under Section 409A of the Code or to comply with Section 409A.
Notwithstanding anything contained herein to the contrary, (a) if the PSUs
constitute nonqualified deferred compensation under Section 409A of the Code, a
termination of the Participant’s employment shall not be deemed to have occurred
for purposes of payment of the PSU Shares (or, if applicable, the Cash Amount)
unless such termination also constitutes a “separation from service” under
Section 409A of the Code, and all references in this Agreement to “Termination”,
“Involuntary Termination” or like terms shall be deemed to mean “separation from
service,” and (b) if the Committee considers the Participant to be one of the
Company’s “specified employees” under Section 409A of the Code at the time of
the Participant’s Termination and such Termination constitutes a “separation
from service” under Section 409A, any distribution that otherwise would be made
to the Participant with respect to the PSUs as a result of such Termination
shall not be made until the date that is six months after such Termination,
except to the extent that earlier distribution would not result in the
Participant incurring interest or additional tax under Section 409A of the Code.
7. Notices.
Any notice or communication given hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, or by United States
mail, to the appropriate party at the address set forth below (or such other
address as the party shall from time to time specify):
If to the Company, to:
NYSE Euronext
11 Wall Street, 16th Floor
New York, New York 10005

3
    
    

--------------------------------------------------------------------------------




Attention: [insert name]
If to the Participant, to the address on file with the Company.
8. No Obligation to Continue Employment.
This Agreement is not an agreement of employment. This Agreement does not
guarantee that the Company or its Affiliates will employ or retain, or continue
to employ or retain, the Participant during the entire, or any portion of the,
term of this Agreement, including but not limited to any period during which any
PSU is outstanding, nor does it modify in any respect the Company’s or its
Affiliates’ right to terminate or modify the Participant’s employment or
compensation.

9. Issuance of Common Stock.
The Participant agrees that the Company shall not be obligated to deliver any
PSU Shares, if applicable, if the Company reasonably determines that such sale
or delivery would violate any applicable law, rule or regulation of any
governmental authority or any applicable rule or regulation of, or agreement of
the Company with, any securities exchange or association upon which the Common
Stock is listed or quoted. In the event of any such restriction (other than one
due to insider trading issues), the Company shall take all such action as may be
necessary or appropriate to eliminate such restriction at the earliest
practicable date. All PSU Shares, if applicable, when issued shall be duly
authorized and shall be (a) validly issued, fully paid and non-assessable,
(b) registered for sale, and for resale, by the Participant under federal and
state securities laws and shall remain registered so long as the shares may not
be freely sold in the absence of such registration and (c) listed, or otherwise
qualified, for trading in the United States, on each national securities
exchange or national securities market system on which the Common Stock is
listed or qualified. Except as expressly provided herein, the Company shall not
otherwise have any right not to deliver the PSU Shares, if applicable.
10. Miscellaneous.
     (a) This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
     (b) Provisions contained in the Employment Agreement, if applicable,
relating to golden parachute tax (contingent cutback), mitigation and offset,
resolution of disputes, governing law and survival of the Employment Agreement
are incorporated mutatis mutandis into this Agreement.
     (c) If any provision of this Agreement shall be declared by any court or
arbitrator of competent jurisdiction to be invalid, illegal or incapable of
being enforced in whole or in part, the remaining conditions and provisions or
portions thereof shall nevertheless remain in full force and effect and
enforceable to the extent they are valid, legal and enforceable.
11. Transfer of Personal Data.
The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Affiliate) of any personal data information
related to the PSUs, for legitimate business purposes (including, without
limitation, the administration of the Plan) out of the Participant’s home
country and including to countries with less data protection than the data
protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.


12. Form of Settlement
(a) Notwithstanding anything in this Agreement or, if applicable, the Employment
Agreement to the contrary, if, prior to the Merger Closing, the Company’s
shareholders do not approve an amendment to the Plan that would permit the PSUs
to be settled in shares of Common Stock, then, with respect to each PSU that is
outstanding as of the Merger Closing and that converts into a performance stock
unit denominated in shares of the Acquirer’s common stock pursuant to the terms
of the Merger Agreement, the Acquirer shall have the right to determine, in its
sole discretion, whether the Participant shall receive, in settlement of each
such PSU, at the time such PSU vests and settles in accordance with its terms,
either (i) the number of shares of the Acquirer’s common stock that is subject
to such PSU, as determined by the Acquirer in accordance with the terms of the
Merger Agreement, or (ii) an amount in cash equal to the aggregate fair market
value of such number of shares of the Acquirer’s common stock, as determined by
the Acquirer in good faith.
  (b) By accepting the PSUs subject to this Agreement, the Participant agrees
that, notwithstanding anything in the agreement dated May 1, 2012 pursuant to
which the Participant was granted performance stock units that were outstanding
as of December 20, 2012 (the “Prior PSUs”) or, if applicable, the Employment
Agreement, any of the Prior PSUs that vest prior to the date that the Company’s
shareholders approve an amendment to the Plan that would permit such Prior PSUs
to be settled in the applicable number of shares of Common Stock shall entitle
the Participant to receive the applicable Cash Amount on the applicable vesting
date in accordance with the terms of the Plan and such agreement, and such
agreement shall be deemed to be amended to incorporate therein mutatis mutandis
the cash-settlement provisions of this Agreement; provided, however, that if the
Merger Closing occurs, then, with respect to each Prior PSU that is outstanding
as of the Merger Closing and that converts into a performance stock unit
denominated in shares of the Acquirer’s common stock pursuant to the terms of
the Merger Agreement, the Acquirer shall have the right to determine, in its
sole discretion, whether the Participant shall receive, in settlement of each
such Prior PSU, at the time such Prior PSU vests and settles in accordance with
its terms, either (i) the number of shares of the Acquirer’s common stock that
is subject to the Prior PSU, as determined by the

4
    
    

--------------------------------------------------------------------------------




Acquirer in accordance with the terms of the Merger Agreement, or (ii) an amount
in cash equal to the aggregate fair market value of such number of shares of the
Acquirer’s common stock, as determined by the Acquirer in good faith.


13. NO ACQUIRED RIGHTS.
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) SUBJECT TO THE EMPLOYMENT AGREEMENT, THE AWARD
OF PERFORMANCE STOCK UNITS MADE UNDER THIS AGREEMENT IS EXCEPTIONAL AND UNIQUE
AND IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT THE
SOLE DISCRETION OF THE COMPANY; AND (C) NO PAST GRANTS OR AWARDS (INCLUDING,
WITHOUT LIMITATION, THE PERFORMANCE STOCK UNITS AWARDED HEREUNDER) GIVE THE
PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS IN THE FUTURE WHATSOEVER.
[Signature page follows]

5
    
    

--------------------------------------------------------------------------------




Acceptance of this Agreement by the Participant constitutes acceptance of all of
the terms and conditions set forth herein, effective as of the day and year
first set forth above.


NYSE EURONEXT


________________________


Name:
Title:




 
 


 



6
    
    